Citation Nr: 1700759	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  13-10 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. R. Gitelman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U. S. Navy from April 1961 until September 1964.

This matter comes to the Board of Veterans' Appeals from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, one from December 2010 denying service connection for bilateral hearing loss and the other from June 2011 denying service connection for tinnitus.  A separate claim was filed for each disability, and in each case the RO issued a statement of the case (SOC) in response to the Veteran's Notice of Disagreement. The Veteran testified to both issues in his August 2016 hearing at the RO and the Board here addresses them together.  

For the reasons set forth below, the Veteran's appeal of his claims for service connection for bilateral hearing loss and tinnitus is granted.  

FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is etiologically related to his exposure to excessive levels of noise during his military service.

2.  The Veteran's tinnitus is etiologically related to his exposure to excessive levels of noise during his military service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss  have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.310, 3.385 (2015).

2.    The criteria for service connection for tinnitus  have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing loss and tinnitus, each incurred, he asserts, as a result of his exposure to excessive levels of noise during his time in service. 
	
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

I.  Bilateral Hearing Loss

During service, the Veteran worked as an aviation electrician on the flight deck of an aircraft carrier, often, he notes, without adequate hearing protection.  He claims this work caused his hearing issues.

The record contains multiple sources of evidence supporting the Veteran's claim.  His service treatment records confirm that he worked as an electrician aboard an aircraft carrier.  His allegation of noise exposure is thus consistent with the circumstances of his service.  The Board finds that the Veteran was exposed to traumatic levels of noise in his service duty position as an aviation electrician.  A November 2010 VA examination confirms current hearing loss, which is disabling  for VA purposes, indicating that the Veteran has "Bilateral Moderate Severe SNHL [sensorineural hearing loss] above 1K hz."  38 C.F.R. § 3.385 (2015).  As to the source of this hearing  loss, a December 2010 VA treatment record notes that the Veteran's "military noise exposure is more likely as not a contributing factor to this veteran's hearing impairment."  The December 2010 VA treatment report is somewhat equivocal,  noting that while his hearing impairment was consistent with "noise-induced cochlear pathology", it was also consistent with aging.  

On the other hand, the November 2011 VA examination report points to normal hearing test results upon both enlistment and discharge as confirmation  that the Veteran's hearing loss was not incurred in-service.  

The Veteran, however, in his testimony at the August 2016 hearing, testified that his hearing problems were what prompted his discharge from the service.  Further, he indicated that within "maybe two or three months" of leaving service, he was told by an audiologist that his hearing was impaired and that he needed hearing aids.  The Veteran's file contains no report of this examination.   The Veteran's wife, however, submitted a letter specifying the name of the doctor recommending the hearing aids.  Her letter also corroborated the Veteran's testimony that the young couple had to borrow money to acquire the hearing aids, and provided detail about the Veteran's ongoing hearing problems.  In her recollection, this diagnosis and subsequent purchase occurred within a "few weeks" of the Veteran's discharge.  The Board finds this evidence to be credible.  

While lay evidence can be competent and sufficient to establish a diagnosis, whether this is the case in any given situation is a question of fact to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d. 1372, 1376-77 (Fed. Cir. 2007).     Here, the Veteran testified in person at his hearing, describing with particularity incidents and circumstances, some also elsewhere documented in submissions to the record, supporting his claim.  When asked to provide corroborating evidence at the hearing of one particular point of fact in contention - with respect to the diagnosis of the need for, and the acquisition of, hearing aids soon after his service ended --  he did so.  Further, the Veteran  is not purporting to offer evidence regarding a medical diagnosis but, rather, is conveying purely factual information about symptoms he experienced that are amenable to ordinary personal observation and about information provided to him in past conversations with doctors.  The Veteran is competent to attest to facts that are within his personal knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Here, there is medical and lay evidence in support of the Veteran's claim, as well as a general acknowledgement as to the existence of  in-service circumstances that could have caused the Veteran's current condition.  The Board finds that the evidence is in relative equipoise regarding a relationship to service, and concludes that the Veteran is entitled to service connection for bilateral hearing loss.


II.  Tinnitus

The Veteran is also seeking service connection for tinnitus.  

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

Regarding the Veteran's tinnitus claim, the Board simply reaffirms the foregoing bilateral hearing loss analysis with respect to the agreement as to his exposure to noise in service, the weight of some, if not all, of the medical evidence in support of service connection, and the ample, credible lay evidence also attesting to the extent and duration of the Veteran's condition.  Indeed, we note that in the Veteran's February 2013 VA Form 9, as well as during his hearing, he explained that there had been a miscommunication during his VA examination, and that he believed the examiner understood him to have said that his tinnitus had initiated fifteen, rather than fifty, years prior.  In fact, the Veteran testified at his hearing, he first noticed symptoms at the time, shortly after his discharge from service, when he first started using his hearing aid.  Thus, one of the predicate facts underpinning the VA examination conclusion that the symptoms themselves did not arise until well after service is in dispute.  

For the foregoing reasons, the Board concludes that the Veteran is also entitled to service connection for tinnitus.

ORDER

Service connection for bilateral hearing loss and tinnitus is granted.



_________________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


